United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                                                                             April 16, 2003
                  IN THE UNITED STATES COURT OF APPEALS
                                                                        Charles R. Fulbruge III
                                                                                Clerk
                            FOR THE FIFTH CIRCUIT



                                   No. 02-41030



      ALABAMA COUSHATTA TRIBE OF TEXAS,

                                               Plaintiff-Counter Defendant-Appellant,

                                      versus

      STATE OF TEXAS; ET AL.,

                                               Defendants,

      STATE OF TEXAS,

                                               Defendant-Counter Claimant-Appellee.


                  Appeal from the United States District Court for
                           the Eastern District of Texas
                            (USDC No. 9:01-CV-299)
          _______________________________________________________


Before KING, Chief Judge, REAVLEY and STEWART, Circuit Judges.

PER CURIAM:*

      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.

                                         1
          The Alabama Coushatta Tribe of Texas sought a declaratory judgment that high-

stakes gaming activities on tribal lands are lawful and enjoining the State of Texas from

interfering with such gaming activities. The State counterclaimed to enjoin the Tribe

from conducting gaming on its lands in accord with Section 207 of Ysleta del Sur Pueblo

and Alabama Coushatta Indian Tribes of Texas Restoration Act. See 25 U.S.C. § 737.

The district court ruled in favor of the State, and the Tribe appealed. As we are bound by

this court’s decision in Ysleta del Sur Pueblo v. Texas, 36 F.3d 1325 (5th Cir. 1994), we

affirm.

          In 1987, Congress passed the Ysleta del Sur Pueblo and Alabama Coushatta Indian

Tribes of Texas Restoration Act, see 25 U.S.C. §§ 1300g et seq. (regarding the Ysleta del

Sur Pueblo), and 25 U.S.C. §§ 731 et. seq. (regarding the Alabama-Coushatta), which

restored the trust relationship between the federal government and the tribes. The Act

also provided that “[a]ll gaming activities which are prohibited by the laws of the State of

Texas are hereby prohibited on the reservation and on lands of the [Alabama Coushatta]

tribe.” 25 U.S.C. § 737(a); see also 25 U.S.C. § 1300g-6 (prohibiting “[a]ll gaming

activities which are prohibited by the laws of the State of Texas” on the lands of the

Ysleta del Sur Pueblo).

          This court interpreted the meaning of section 1300g-6 in Ysleta del Sur Pueblo v.

Texas. The Ysleta del Sur Pueblo sued the State of Texas and its governor for refusing to

negotiate a compact that would permit the tribe to engage in high-stakes gaming under the


                                               2
Indian Gaming Regulatory Act (IGRA). See 25 U.S.C. §§ 2701-25. The State of Texas

argued that 25 U.S.C. § 1300g-6 barred the tribe’s suit. After examining the legislative

history of the Restoration Act, the court concluded that the Ysleta del Sur Pueblo were

prohibited from engaging in any gaming activity prohibited by Texas state law, and that

California v. Cabazon Band of Mission Indians, 480 U.S. 202 (1987), did not alter the

ordinary meaning of the term “prohibit” in section 1300g-6.

       We are bound by the Ysleta court’s resolution of the meaning of the language

contained in sections 1300g-6 and 737 of Title 25. Although the Alabama Coushatta

argue that the Ysleta court’s interpretation was dictum, and thus not binding upon this

court, we disagree. In one of the appeals consolidated in Ysleta, the State of Texas

asserted that the Restoration Act independently barred the tribe’s IGRA suit; thus, the

court was required to determine whether the tribe was precluded from seeking relief

under the IGRA because the Restoration Act placed greater limits on the tribe’s ability to

conduct gaming operations. The Ysleta court’s decision to begin its consideration of the

consolidated appeals was not an exercise of hypothetical jurisdiction. The Alabama

Coushatta tribe sought a declaratory judgment that high-stakes gaming is permitted on

tribal lands, and the district court was bound by the Ysleta court’s determination that it is

not.

       “It has long been a rule of this court that no panel of this circuit can overrule a

decision previously made by another.” Ryals v. Estelle, 661 F.2d 904, 906 (5th Cir. Nov.



                                              3
1981) (per curiam). However sympathetic we may be to the Tribe’s argument, we may

not reconsider Ysleta, even if we believed that the case was wrongly decided. See

Hodges v. Delta Airlines, Inc., 4 F.3d 350, 355-56 (5th Cir. 1993), rev’d en banc on other

grounds, 44 F.3d 334 (5th Cir. 1995). Just as the district court concluded, we are bound

by the determination that the Restoration Act precludes the Ysleta del Sur Pueblo and the

Alabama Coushatta tribes from conducting all gaming activities prohibited by Texas law

on tribal lands.

AFFIRMED.




                                            4